Citation Nr: 0019026
Decision Date: 07/20/00	Archive Date: 09/08/00

DOCKET NO. 97-24 932               DATE JUL 20, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Portland, Oregon

THE ISSUE

Whether the appeal of an April 1994 rating decision was timely
perfected.

REPRESENTATION

Appellant represented by: Oregon Department of Veterans' Affairs

ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel

INTRODUCTION

The veteran served on active duty from November 1968 to June 1971.
He also had 8 months of active service prior to that time.

This appeal arises from a July 1996 determination by the Department
of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In May 1996, the veteran and his represented alleged that the
denial of service connection for post-traumatic stress disorder
(PTSD) involved clear and unmistakable error. In a rating decision
dated in July 1997, the RO held that the rating of April 1994 did
not involved CUE. A Notice of Disagreement was not filed as to this
matter. Following additional development, in a December 1999 rating
decision, the RO granted service connection for PTSD, rated as 50
percent disabling, effective from May 13, 1996.

FINDINGS OF FACT

1. In April 1994 the RO denied service connection for PTSD,
residuals of a head injury (headaches and blackout spells), and a
compensable rating for a fracture of the right hand.

2. The appellant was notified of the denial and his appellate
rights by a letter dated in May 1994.

3. In June 1994 the appellant submitted his notice of disagreement
is to the April 1994 decision and he also requested a personal
hearing at the RO.

4. In July 1994 the RO mailed a statement of the case to the
appellant. The RO also notified the veteran that he had been
scheduled for a hearing; however, later in July 1994 the veteran's
representative informed the RO to cancel the hearing.

5. The appellant, in a statement dated in July 1994, acknowledged
receipt of the statement of the case and stated that "before I
submit my substantive appeal (VA Form 9) I wish to advise you that
I am able and wish to report for arty exams you requested -
EEG/EMG/nerve conduction test and any ortho exam you require. . .

- 2 -

6. The veteran underwent VA neurological and orthopedic
examinations in September 1994.

7. In June 1995 the RO issued a rating decision denying service
connection for residuals of head injury and an increased rating for
the right hand disorder.

8. In July 1995 the RO issued a supplemental statement of the case.
The letter which accompanied it specifically informed the veteran
that his substantive appeal had not been received and that a
substantive appeal must be received to complete his appeal.

9. The RO again scheduled the veteran for a hearing in October 1995
but the veteran failed to report for the scheduled hearing.

10. No Substantive Appeal (VA Form 9) or its equivalent was
received by VA within one year of the date of notification of the
April 1994 decision or within any extension of the substantive-
appeal period necessitated by the request for a hearing.

CONCLUSION OF LAW

The appellant failed to timely file a substantive appeal as to the
April 1994 RO decision. 38 U.S.C.A. 7105(d) (3) (West 1991); 38
C.F.R. 20.303, 20.304 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Laws and Regulations. An appeal consists of a timely filed notice
of disagreement in writing and after a statement of the case has
been furnished, a timely filed substantive appeal. 38 C.F.R.
20.200.

3 -

A substantive appeal must be filed within 60 days from the date
that the agency of original jurisdiction mails the statement of the
case to the appellant, or within the remainder of the 1-year period
from the date of mailing of the notification of the determination
being appealed, which ever period ends later. The date of mailing
of the statement of the case will be presumed to be the same as the
date of the statement of the case and the date of mailing of the
letter of notification of the determination will be presumed to be
the same as the date of that letter for purposes of determining
whether an appeal has been timely filed. 38 C.F.R. 20.302.

An extension of the 60-day period for filing a substantive appeal,
or the 60-day period for responding to a supplemental statement of
the case when such response is required, may be granted for good
cause. A request for such an extension must be in writing and must
be made prior to expiration of the time limit for filing the
substantive appeal or the response to the supplemental statement of
the case. The request for extension must be filed with the VA
office from which the claimant received notice of the determination
being appealed, unless notice has been received that the applicable
records have been transferred to another VA office. A denial of the
request may be appealed to the Board. 38 C.F.R. 20.303.

The filing of additional evidence after receipt of notice of an
adverse determination does not extend the time limit for initiating
or completing an appeal from that determination. 38 C.F.R. 20.304.

Factual Background. In April 1994 the RO denied service connection
for PTSD, residuals of a head injury (headaches and blackout
spells), a compensable rating for a fracture of the right hand and
a 10 percent rating under 38 C.F.R. 3.324.

The appellant was notified of the denial and his appellate rights
by a letter dated in May 1994. The appellant submitted his notice
of disagreement as to the April 1994 decision of the RO in June
1994. He submitted a letter from a family member in support of his
claim and he requested a personal hearing at the RO.

- 4 -

In June 1994 the RO considered the lay statement received that
month and issued a rating action again denying service connection
for PTSD.

In July 1994 the RO mailed a statement of the case to the
appellant. It included instructions for submitting VA Form 9 and
specifically informed the veteran not to delay filing his
Substantive Appeal if he requests a hearing. It was also noted that
he had in fact requested a personal hearing and that he would be
advised in the near future of the day and time of the hearing.

By a letter dated July 12, 1994, the RO notified the veteran that
he had been scheduled for a hearing in August 1994. However, a
Report of Contact, VA Form 119, dated July 25, 1994, reflects that
the veteran's representative informed the RO Hearing Officer to
cancel the hearing scheduled for August 1994.

The appellant submitted a VA form 21-4138 in July 1994 that
acknowledged receipt of the statement of the case. The veteran
stated that "before I submit my substantive appeal (VA Form 9) I
wish to advise you that I am able and wish to report for any exams
you requested - EEG/EMG/nerve conduction test and any 33 ortho exam
you require....

The veteran underwent VA neurological and orthopedic examinations
in September 1994.

In June 1995 the RO issued a rating decision denying service
connection for residuals of head injury and an increased rating for
the right hand disorder.

In July 1995 the RO issued a supplemental statement of the case.
The letter which accompanied it specifically informed the veteran
that his substantive: appeal had not been received and that a
substantive appeal must be received to complete his appeal.

In a letter dated in September 1995, the RO informed the veteran
that a hearing had been scheduled for October 11, 1995, in
connection with his claim. The veteran failed to report for the
scheduled hearing.

- 5 -

The next communications received from the veteran and his
representative were dated in May 1996.

Analysis. The facts in this case clearly demonstrate that the
appellant failed to file an appeal within one year of the date of
the notification of the April 1994 decision or within 60 days of
the date of the statement of the case.

If an appellant fails to complete an appeal within the required
time, it is incumbent upon the Board to reject the application for
review on appeal. These requirements are stated specifically in 38
U.S.C.A. 7105. Under the provisions of 38 U.S.C.A. 7108, if there
is failure to meet these requirements an application for review on
appeal shall not be entertained. In the absence of a properly
perfected appeal, the Board is without jurisdiction to determine
the merits of the case. Roy v. Brown, 5 Vet. App. 554, 555-556
(1993). In addition, the Board has no jurisdiction over an untimely
appeal where a request for extension of time has not been filed
prior to the expiration of the time period. Rowell v. Principi, 4
Vet. App. 9 (1993).

VA regulations specifically provide that the filing of additional
evidence after receipt of notice of an adverse determination does
not extend the time limit for initiating or completing an appeal
from that determination. 38 C.F.R. 20.304. However, the request for
a hearing filed by the veteran when he filed his Notice of
Disagreement with the April 1994 rating decision inherently
expressed a request for an extension of the substantive-appeal
period until such time as the hearing is held or the hearing
request is withdrawn. VAOPGCADV 28-96 (Oct. 9, 1996). The request
for a hearing constitutes good cause sufficient to extend the time
for filing a Substantive Appeal. However, the record reflects that
the request for a hearing was canceled in July 1994, less than a
month after the Statement of the Case was issued. The hearing was
rescheduled by the RO for October 1995, but the veteran failed to
report for the scheduled hearing. The next communications received
from the veteran and his representative were dated in May 1996.
Thus, any such extension would have terminated as of the time the
request for a hearing was withdrawn, or

- 6 -

when the veteran failed to report for the scheduled hearing. No
Substantive Appeal had been filed as of July 1994 or October 1995.
Any subsequent communication would have been too late to perfect an
appeal of the April 1994 decision. Inasmuch as the appellant did
not timely file a Substantive Appeal with respect to the April 1994
decision, that decision became final.

ORDER

Inasmuch as the appellant did not timely file a Substantive Appeal
to the rating decision of April 1994, the benefit sought on appeal
is denied.

Gary L. Gick 
Member, Board of Veterans' Appeals

7 -



